Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Limitation

Claim 1 states, “and wherein the closure flow-through region and a closure region.”  It is unclear where the closure flow-through region and a closure region are located on the invention.

Claim 6 states, “inserted into the closure opening, wherein the closure end preferably has a diameter that essentially corresponds to an inside diameter of the closure opening.”  It is unclear how the closure end diameter and inside diameter of closure opening are supposed to correspond with one another.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frutin (US 20100012532 A1).

In regards to claim 1, Frutin discloses a closure device (closure device 10) for a container (container 12) with a container opening (Fig. 1), wherein the closure device (closure device 10) comprises a lid element (Fig. 1; spout cap or dust cap 38) for closing the container opening (Fig. 1), a chamber (Fig. 1; fluid chamber 22) assigned to the lid element (Fig. 1; spout cap or dust cap 38) and an inner housing (Fig. 1; frame 48), and wherein the chamber (Fig. 1; fluid chamber 22) and the inner housing (Fig. 1; frame 48) have closure means and opening means (Paragraph [0013]), which correspond to one another and interact with one another in such a way that a discharge opening (See Fig. A below) assigned to the chamber (Fig. 1; fluid chamber 22) as opening means can be released by rotationally moving the closure means connected (Fig. 1; housing wall 44; external primary thread 50; internal secondary thread 52; Paragraph [0074]) to the lid element (Fig. 1; spout cap or dust cap 38) relative to the inner housing (Fig. 1; frame 48) such that a medium stored in the chamber (Fig. 1; fluid chamber 22) can exit into the container (Fig. 2; Paragraph [0085]), wherein the closure means is a closure pin (Fig. 1; plug member 42), which is rigidly connected (the plug member 42 is forced into discharge opening and tightly sealed by the seal 66, pressure is applied to prevent leaking is considered a rigid connection [0078]) to the chamber (Fig. 1; fluid chamber 22) and has a vertical extent with a rotational axis (Fig. 2; [Paragraph [0085]), and wherein the closure flow-through region (see Fig. B below and the 112 section above) and a closure region (see the 112 section above).


    PNG
    media_image1.png
    567
    501
    media_image1.png
    Greyscale

Fig. A




    PNG
    media_image2.png
    612
    485
    media_image2.png
    Greyscale

Fig. B



In regards to claim 2, Frutin discloses the closure device according to claim 1 wherein the closure means is a closure pin (Fig. 1; plug member 42), and in that wherein the closure pin (Fig. 1; plug member 42) is connected to the chamber (Fig. 1; fluid chamber 22) by means of a snap-lock part (Fig. 1; flange 74; Paragraph [0080]).

In regards to claim 3, Frutin discloses the closure device according to claim 1, wherein the opening means has an output recess (Fig. 1; volume 63; Paragraph [0096]) that is designed dependent on the rotating direction and/or that wherein the inner housing (Fig. 1; frame 48) has a first output recess (Fig. 1 and 2; internal fluid passage 70; Paragraph [0085]), which is during an unscrewing process correspondingly aligned with a second output recess (Fig. 1; volume 63; Paragraph [0096]) formed on Fig. 1; fluid chamber 22) due to a mere relative rotation between the chamber (Fig. 1; fluid chamber 22) and the inner housing (Fig. 1; frame 48) without requiring a relative motion in a direction of the rotational axis and/or that wherein the second output recess (Fig. 1; volume 63; Paragraph [0096]) is formed on a closure pin (Fig. 1; plug member 42) and/or wherein the closure pin (Fig. 1; plug member 42) is connected to the chamber (Fig. 1; fluid chamber 22) by a snap-lock part (Fig. 1; flange 74; Paragraph [0080]) and/or wherein the motion takes place without an axial relative motion between the chamber (Fig. 1; fluid chamber 22) and the inner housing (Fig. 1; frame 48).

In regards to claim 4, Frutin discloses the closure device according to claim 1 wherein the lid element (Fig. 1; spout cap or dust cap 38) is, relative to the chamber (Fig. 1; head space 122) in a removal direction of the lid element (Fig. 1; spout cap or dust cap 38), movable relative to the container (Fig. 1; container 12) to a limited degree in a first motion segment of the lid element (Fig. 1; spout cap or dust cap 38) in the a course of a removal of the lid element (Fig. 1; spout cap or dust cap 38) from the container (Fig. 1; container 12) and motion-coupled to the container (Fig. 1; container 12) in a second motion segment (Paragraph [0085]).

In regards to claim 5, Frutin discloses the closure device according claim 1, wherein the motion between the chamber (Fig. 1; fluid chamber 22) and the inner housing (Fig. 1; frame 48) allows a discharge of medium by merely moving the closure means and the opening means relative to one another in a horizontal plane and/or wherein the lid element (Fig. 1; spout cap or dust cap 38; Paragraph [0085]) can is confiqured to be rotationally moved relative to the chamber (Fig. 1; fluid chamber 22) in the first motion segment and/or wherein the chamber (Fig. 1; fluid chamber 22) preferably has a closure part in the form of a closure pin (Fig. 1; plug member 42) and the opening Fig. 1; plug member 42) is formed integrally with the chamber (Fig. 1; fluid chamber 22; Paragraph [0085]).

In regards to claim 6, Frutin discloses the closure device according to claim 1, wherein the closure pin (Fig. 1; plug member 42) has a freely projecting closure end (see Fig. C below) that is confiqured to be inserted into the closure opening (Fig. 1; fluid passage 70), wherein the closure end (see Fig. A below) preferably has a diameter that essentially corresponds to an inside diameter of the closure opening (see Fig. D below).


    PNG
    media_image3.png
    396
    434
    media_image3.png
    Greyscale

Fig. C



    PNG
    media_image4.png
    596
    701
    media_image4.png
    Greyscale

Fig. D



In regards to claim 7, Frutin discloses the closure device according to claim 1, wherein a sealing element (Fig. 1; upper seal 66) is assigned to the closure opening (Fig. 1; fluid passage 70) and/or the closure pin (Fig. 1; plug member 42) in order to close the closure opening (Fig. 1; fluid passage 70) with the closure pin (Fig. 1; plug member 42) in a fluid-tight manner (Fig. 1 and 2; Paragraph [0012] notable paragraphs [0085] and [0089]).

In regards to claim 8, Frutin discloses the closure device according to claim 1, wherein a sealing element (Fig. 1; upper seal 66) is assigned to an inner wall of the closure opening (Fig. 1; fluid passage 70) and/or wherein the inner wall is coated with the sealing material in order to form the sealing element (Fig. 1; upper seal 66).

claim 10, Frutin discloses the closure device according to claim 1, wherein the first output recess  (Fig. 1 and 2; internal fluid passage 70; Paragraph [0085]) of the chamber (Fig. 1; fluid chamber 22) also forms a lowermost region of the discharge path in an open state of the closure and/or wherein the discharge opening (See Fig. A above) on the inner housing (Fig. 1; frame 48) forms a sealing lip () that abuts on the closure means of the chamber (Fig. 1; fluid chamber 22).

In regards to claim 11, Frutin discloses the closure device according to claim 1, wherein the chamber (Fig. 1; fluid chamber 22) has a chamber bottom (Fig. 1; upper surface 76), and wherein the chamber bottom (Fig. 1; upper surface 76) transforms into a channel (Fig. 2 starting at lower seals 66 from the end of nozzle passage 61) that has a discharge opening (See Fig. A above).

In regards to claim 12, Frutin discloses the closure device according to claim 1, wherein channel (Fig. 1 and 2; nozzle passage 61) is closed in an annular manner (Paragraph [0089] discloses an annular passage leading to aperture 34 therefore it is inherit that enclosure and container are annular).

In regards to claim 13, Frutin discloses the closure device according to claim 1, wherein the discharge opening (See Fig. A above) is formed in a channel bottom (see the 112 section) and/or in a channel sidewall (See Fig. E below).


    PNG
    media_image5.png
    565
    520
    media_image5.png
    Greyscale

Fig. E



In regards to claim 14, Frutin discloses the closure device according claim 1, wherein multiple discharge openings (See Fig. A above) are formed over a circumference of the channel (Fig. A is shown above nozzle passage 61 in Fig. 1; in additional Paragraph [0089] discloses an annular passage leading to aperture 34 therefore it is inherit that enclosure and container are annular).

In regards to claim 15, Frutin discloses the closure device according to claim 1, wherein the chamber bottom (Fig. 1; upper surface 76) comprises a soft plastic layer (Paragraph [0092] discloses the seal 66 that is formed of softer sealing material so it is inherit that upper surface 76 soft when compared to the rigid 48 frame).

In regards to claim 16, Frutin discloses the closure device according to claim 1, wherein the discharge opening (See Fig. A above) is only formed in the soft plastic layer (Paragraph [0092] discloses the seal 66 that is formed of softer sealing material so it is inherit that the material beneath the seal 66 is soft when compared to the rigid 48 frame).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No prior art was found that explicitly states the closure opening which is part of the flow has a length which corresponds from five times to twenty times it’s diameter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERCE T DUNWOODY whose telephone number is (571)270-7529.  The examiner can normally be reached on Monday-Friday 7:30 a.m. to 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERCE T DUNWOODY/               Examiner, Art Unit 3735               

/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735